IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-50284
                         Summary Calendar



PAUL RODRIGUEZ, SS#XXX-XX-XXXX,

                                         Plaintiff-Appellant,


versus

SHIRLEY S. CHATER,
COMMISSIONER OF SOCIAL SECURITY,
                                         Defendant-Appellee.


                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. EP-94-CV-18
                         - - - - - - - - - -
                           January 15, 1997
Before SMITH, DUHÉ, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Paul Rodriguez appeals from the district court's decision in

favor of the Commissioner which denied supplemental security

income benefits to Rodriguez.   Rodriguez argues that the

Commissioner’s decision is not supported by substantial evidence

and that the Commissioner failed to apply the correct legal

standards.

     The Commissioner applied the proper legal standards in

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 96-50284
                              - 2 -

denying benefits to Rodriguez.   See 20 C.F.R. § 404.1520 (1995);

Leggett v. Chater, 67 F.3d 558, 563 n.2 (5th Cir. 1995).

Further, a review of the record reflects substantial evidence

supporting the Commissioner’s decision.    See Ripley v. Chater, 67

F.3d 552, 555 (5th Cir. 1995).   Therefore, Rodriguez failed to

carry his burden of proving a disability to make him eligible for

supplemental security income benefits.    42 U.S.C. § 423.

     AFFIRMED.